DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with Andrew Ollis on 12 August 2021.

The application has been amended as follows: 

In the specification:

On page 3, line 1, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 3, line 2, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 5, line 22, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 6, line 5, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 6, line 6, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 9, line 2, the phrase “is of from” has been deleted and the phrase --is from-- has been inserted in its place.
On page 10, line 11, the additional period after the term “CaO” has been deleted.
e2O3” has been deleted and the term --Fe2O3-- has been inserted in its place.
On Page 15, line 14, the phrase “patent application” has been deleted and the phrase --European patent application-- has been inserted in its place. 
On page 19, Table 3, in the first column and second row, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 20, Table 4, in the second column, in row 2, the term “CS” has been deleted and the term --CS (MPa)-- has been inserted in its place.
On page 20, Table 4, in the second column, in row 3, the term “DoL” has been deleted and the term --DoL (µm)-- has been inserted in its place.
On page 20, line 8, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
On page 20, line 11, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.

To the claims:

The text of claim 1 has been deleted in its entirety and the follow has been inserted in its place. 
--Claim 1: A glass sheet, having a glass composition comprising the following in weight percent, expressed with respect to the total weight of glass:
60 ≤ SiO2 ≤ 78 %;
5 ≤ Na2O ≤ 20 %;
0.9 < K2O ≤ 12 %;
4.9 ≤ Al2O3 < 7.0 %;
0.4 < CaO < 2 %; 
4 < MgO ≤ 12 %; and
0 ≤ ZrO2 ≤ 0.1 %.--

--Claim 12: A glass sheet according to claim 1, wherein the composition comprise the following in weight percent, expressed with respect to the total weight of glass:
60 ≤ SiO2 ≤ 78 %;
5 ≤ Na2O ≤ 20 %;
0.9 < K2O ≤ 6 %;
4.9 ≤ Al2O3 < 7.0 %;
0.4 < CaO < 1.5 %; and 
4 < MgO ≤ 12 %.—
In claim 17, line 2, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
In claim 18, line 2, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
In claim 21, line 2, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.
In claim 22, line 2, the term “Mpa” has been deleted and the term --MPa-- has been inserted in its place.

Allowable Subject Matter
Claims 1-22 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composition having the composition as recited in the instant claims, Specifically, the prior art fails to disclose or teach the recited combination of components in the recited weight percentages. For example, the prior art fails to teach a glass having an Al2O3 content in the range of 4.9 to <7 wt% wherein the glass additionally requires the MgO content to be from >4 to 12 wt% and the CaO content is > 0.4 to < 2 wt%, while keeping the ZrO2 content to less than or equal to 0.1 wt%.   
The closest prior art is deemed to be US 2013/0302618 A1 by Kuhnemann et al. Kuhnemann et al. disclose a similar composition but does not teach the specific combination of components in the ranges as recited in instant independent claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
13 August 2021